Case: 21-50663       Document: 00516315696           Page: 1      Date Filed: 05/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              May 11, 2022
                                    No. 21-50663                             Lyle W. Cayce
                                  Summary Calendar                                Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Travis Thomas, Jr.,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 7:21-CR-18-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Travis Thomas, Jr., appeals his conviction and sentence for conspir-
   acy to possess with intent to distribute 50 grams or more of methampheta-
   mine (“meth”), possession with intent to distribute 50 grams or more of
   meth, possession with intent to distribute fentanyl, possession of a firearm in


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50663      Document: 00516315696           Page: 2    Date Filed: 05/11/2022




                                     No. 21-50663


   furtherance of a drug-trafficking crime, and possession of a firearm as a felon.
   Thomas challenges an amendment to the indictment, the drug quantity
   calculation, and an obstruction-of-justice enhancement, and he avers that
   trial counsel provided ineffective assistance by failing to object to the presen-
   tence report (“PSR”).
          The Fifth Amendment provides the defendant the right to be tried
   solely on the grand jury’s allegations. Stirone v. United States, 361 U.S. 212,
   215–18 (1960). Substantive amendments to the indictment must be resubmit-
   ted to the grand jury. United States v. Huff, 512 F.2d 66, 69 (5th Cir. 1975).
          In this case, alleging unlawful possession of “fentyl” and amending
   the indictment to allege “fentanyl” was an amendment of form rather than
   substance. See United States v. Young Bros., Inc., 728 F.2d 682, 693 (5th Cir.
   1984). Although there is a pharmaceutical drug called Fentyl, the record
   shows that this was a misnomer, as there is no evidence related to Fentyl or
   to an injectable form of fentanyl. Thomas was arrested while in possession
   of pills, and he received discovery alerting him that the pills contained fen-
   tanyl. Thomas also gave a statement that he had traded fentanyl pills, among
   other things, for the stolen car he was driving. He never claimed that he had
   prepared to meet an indictment charging him with possessing the injectable
   liquid form of fentanyl made in Bangladesh under the brand name Fentyl.
          As for the drug-quantity finding, Thomas’s statements in his police
   interview, which occurred after he was advised of his Miranda rights, are suf-
   ficiently reliable evidence of the quantity for those transactions. See United
   States v. Barfield, 941 F.3d 757, 763–64 (5th Cir. 2019). Although the lab
   report with the purity findings was excluded at trial as hearsay, the drug-
   quantity calculation may be based on reliable evidence without regard to its
   admissibility under the rules of evidence. See U.S.S.G. § 6A1.3, p.s.; United
   States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013); see United States v. Dinh,




                                          2
Case: 21-50663       Document: 00516315696          Page: 3    Date Filed: 05/11/2022




                                     No. 21-50663


   920 F.3d 307, 313 (5th Cir. 2019).
          It was appropriate for the district court to extrapolate the purity level,
   given Thomas’s admission that a man named Alex was his sole source of
   supply for the drugs he delivered and mailed to Franco. See United States v.
   Rodriguez, 666 F.3d 944, 947 (5th Cir. 2012). Thus, Thomas has not shown
   that the district court’s reliance on the PSR’s calculation of purity level, and
   its resulting determination of the amount of actual meth attributed to
   Thomas, was error, plain or otherwise. See United States v. Betancourt,
   422 F.3d 240, 247 (5th Cir. 2005).
          Additionally, Thomas fails to show plain error in the imposition of a
   sentence enhancement for obstruction of justice. See U.S.S.G. § 3C1.1. His
   testimony at his codefendant’s trial that the codefendant had no knowledge
   of the drugs was contradicted by his codefendant’s statements to police.
   Thomas’s testimony was relevant to the material fact of whether his codefen-
   dant had knowledge of the drugs and supports a finding that Thomas com-
   mitted perjury by attempting falsely to exculpate his codefendant. See United
   States v. Flanagan, 484 F. App’x 973, 974 (5th Cir. 2012); see § 3C1.1, com-
   ment. (n.4(B)).
          In his final issue on appeal, Thomas complains that he received inef-
   fective assistance because his trial attorney failed to object to the drug-
   quantity calculation and the sentence enhancement in the PSR. Because
   Thomas’s post-Miranda statements constitute sufficiently reliable evidence
   of the quantity, and the source of supply supports the district court’s reliance
   on the PSR’s calculation of purity, counsel was not deficient in failing to
   object to the amount of actual meth attributed to Thomas. See United States
   v. Kimler, 167 F.3d 889, 893 (5th Cir. 1999) (noting that counsel does not ren-
   der ineffective assistance by failing to make meritless objections). Likewise,
   because Thomas’s attempt to exculpate his codefendant supports the en-




                                          3
Case: 21-50663     Document: 00516315696          Page: 4   Date Filed: 05/11/2022




                                   No. 21-50663


   hancement for obstruction of justice, counsel was not deficient in failing to
   object to the enhancement. See id. Thomas has not shown that counsel was
   deficient in failing to object to the PSR or that he was prejudiced by such a
   failure. See Strickland v. Washington, 466 U.S. 668, 697 (1984).
          AFFIRMED.




                                         4